DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height adjustment structure of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (EP 2433524).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A foldable mechanism applied to locking an infant carrier in a folded state or an expanded state, the foldable mechanism comprising:
a first mount (28);
a second mount (30) pivotally connected to the first mount, the infant carrier being locked in the folded state when the first mount rotates to a first rotating position relative to the second mount (corresponding to Figure 7), the infant carrier being locked in the 
a locking member (44) movably disposed between the first mount and the second mount, the first mount being locked at the first rotating position or the second rotating position via movement of the locking member (as shown in Figures 1, 4, and 7, and described in paragraphs 0014, 0016, and 0017).

2. The foldable mechanism of claim 1, wherein the locking member has a positioning portion (comprising circumferentially facing ends of elements 54), the second mount has a first mating portion (58b), the positioning portion is engaged with the first mating portion to lock the first mount at the first rotating position, and the positioning portion is disengaged from the first mating portion to release the first mount (paragraph 0017).

3. The foldable mechanism of claim 1, wherein the locking member (44) is movable along an axial direction of a rotating axis (shown as an axis line centered on pivot shaft 31 in Figure 2, and shown by different positions of locking member 44 along the axis in Figures 5 and 6) of the first mount and the second mount.

4. The foldable mechanism of claim 2, wherein the locking member further has a locking portion (whole of elements 54), the second mount further has a second mating portion (58a) spaced apart from the first mating portion (58b), the locking portion is 

5. The foldable mechanism of claim 4, wherein the locking portion is a limiting block protruding from the locking member toward the second mount (the locking portions 54 are limiting blocks that protrude radially from the rest of the locking member 44 toward portions of the second mount 30, as can be appreciated from Figure 2), the second mating portion (58a) is a limiting slot (as shown in Figure 3) mating with the limiting block, and the positioning portion (circumferentially facing ends of limiting blocks 54) is formed on the limiting block.

8. The foldable mechanism of claim 2, wherein one of the positioning portion and the first mating portion is a convex structure, and the other of the positioning portion and the first mating portion is a concave structure (where the outer surface of elements 54 comprise the positioning portion, is convex, and protrudes into the recess of the first mating portion 58b, which is concave).

9. The foldable mechanism of claim 1, wherein the foldable mechanism further comprises a release button (46) slidably disposed on the second mount and connected to the locking member (as shown by Figures 5 and 6), and sliding of the release button on 

10. The foldable mechanism of claim 9, wherein the foldable mechanism further comprises an elastic member (48) disposed between the first mount and the locking member (as shown in Figure 2), and the elastic member biases the locking member against the second mount and abuts the locking member against the release button (as described in paragraphs 0015 and 0017).

11. The foldable mechanism of claim 9, wherein the release button comprises a button body and an abutting portion, the abutting portion extends from the button body toward the locking member, and the abutting portion is disposed through the second mount to abut against the locking member (as shown by element 46 in Figure 2, where the button body is the disk-shaped portion and the abutting portion comprises the prongs or appendages that protrude transversely relative to a plane generally defined by the disk-shaped portion).

12. The foldable mechanism of claim 1, wherein the locking member (44) further has engaging teeth (54), the first mount has first teeth (at 50, 52 in Figure 4, which engage engaging teeth 54) mating with the engaging teeth, the second mount has second teeth mating with the engaging teeth (second teeth comprising raised portions circumferentially between adjacent instances of mating portions 58a and 58b), the 

13. The foldable mechanism of claim 1, wherein the second mount has a sliding shaft (31, as shown in Figure 2) extending toward the first mount, and the locking member (44) has a center hole slidably mating with the sliding shaft (via a sliding shaft portion of the first mount 28, as shown in Figures 5 and 6).

14. An infant carrier comprising:
a main frame comprising a front leg (18) and a rear leg (14); a seat (12) mounted on the main frame; and a foldable mechanism comprising:
a first mount (28) connected to one of the front leg and the rear leg;
a second mount (30) connected to the other of the front leg and the rear leg and pivotally connected to the first mount to make the front leg pivotally connected to the rear leg (as shown in Figures 1-4 and 7), the infant carrier being locked in the folded state when the first mount rotates to a first rotating position relative to the second mount (corresponding to Figure 7), the infant carrier being locked in the expanded state when the first mount rotates to a second rotating position relative to the second mount (corresponding to Figures 1 and 4); and


15. The infant carrier of claim 14 further comprising:
a height adjustment structure disposed between the main frame and the seat for adjusting a height of the seat relative to the main frame (where the pendulum action of arms 16 adjust the height of the seat continuously during swinging).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636